United  States  Court  of  Appeals
                          For the Seventh Circuit
                          Chicago, Illinois 60604
                           February 2, 2004


                                  Before

                Hon. WILLIAM J. BAUER, Circuit Judge

                Hon. FRANK H. EASTERBROOK, Circuit Judge

                Hon. KENNETH F. RIPPLE, Circuit Judge


No. 02-2450                                    Appeal from the United
                                               States District Court
In the matter of:                              for the Northern
                                               District of Illinois,
     JAMES E. HOVIS and JAMES E. HOVIS         Western Division.
     TRUST NO. 90,
           Debtors-Appellants.                 No. 01 C 50475
                                               Philip G. Reinhard,
                                               Judge.




                                  Order

     The opinion of this court issued on February 2, 2004, is
amended as follows:

     Page 3, line 8, change “treat” to “treats”;

     Page 4, line 6, change “it” to “he”;

     Page 5, line 18, change “liquidated”           to “sold.”